Exhibit 10.1
 
SECOND AMENDMENT TO
LOAN AGREEMENT


THIS SECOND AMENDMENT (this “Second Amendment”) is made as of January 8, 2009
among PartnerRe Ltd., as Borrower, Citibank, N.A., as Administrative Agent, and
Citibank, N.A., as Lender.


WHEREAS, the Borrower, the Administrative Agent and the Lender are parties to a
loan agreement dated as of October 25, 2005 (the “Loan Agreement”);


WHEREAS, the Borrower, the Administrative Agent and the Lender are parties to an
Amendment to the Loan Agreement dated as of July 31, 2008 (the “First
Amendment”);


WHEREAS, the Borrower, for value received, executed and issued a $400,000,000
promissory note to the Lender dated October 31, 2005 pursuant to the Loan
Agreement (the “Original Note”);


WHEREAS, the Original Note was tendered by the Lender to the Borrower for
cancellation in exchange for two (2) $200,000,000 promissory notes dated July
31, 2008 pursuant to the First Amendment (the “Existing Notes”);


WHEREAS, the Borrower, the Administrative Agent and the Lender wish to amend the
Loan Agreement on the terms and conditions set forth in this Second Amendment;


NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
Borrower, the Administrative Agent and the Lender hereto agree as follows:


Section 1. Terms Used but Not Defined Herein. Capitalized terms used but not
defined herein, except for the term “Lender”, shall have the respective meanings
given to them in the Loan Agreement or the First Amendment and the term “Lender”
shall have the meaning given to it in the Existing Notes.


Section 2. Second Amendment to the Loan Agreement.  Section 2.3 of the Loan
Agreement is hereby amended and replaced in its entirety with the following:


“2.3  Prepayment of Advance.  This is not a demand loan, and subject to the
rights of the Lenders under Section 6.1 if an Event of Default shall have
occurred and be continuing, no Lender shall have any right to demand payment of
the principal hereof prior to the Maturity Date.


(a) The Borrower shall have the right to prepay at its option the 2008 Advance
in whole or in part (a “Prepayment”) ,without penalty, upon three (3) Business
Day’s written or fax notice.  All Prepayments will be accompanied by payment of
accrued and unpaid interest on the Prepayment amount to, but not including, the
date of the Prepayment.


(b) The Borrower shall not have the right to prepay at its option the 2010
Advance in whole or in part.”


Section 3.  Representations.  Each of the parties hereto represents that (i) it
has all necessary corporate power and authority to execute, deliver and perform
its obligations contemplated by this Second Amendment, (ii) such execution,
delivery and performance have been duly authorized by all necessary corporate
action, and this Second Amendment has been duly and validly executed and
delivered and constitutes its valid and binding obligation, enforceable against
it in accordance with its terms hereunder, and (iii) this Second Amendment will
not conflict with any agreement or instrument to which it or any of its
subsidiaries is a party or by which it or any of its subsidiaries is bound.


Section 4.  Effectiveness.  This Second Amendment shall become effective upon
execution by the parties hereto.


 
 

--------------------------------------------------------------------------------

 
 
Section 5.  Counterparts.  This Second Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.


Section 6.  Governing Law.  This Second Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.  The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York state court
sitting in New York County for the purposes of all legal proceedings arising out
of or relating to this Second Amendment or the transactions contemplated in this
Second Amendment, the Loan Agreement and the Notes. The Borrower irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  The Borrower hereby
irrevocably designates, appoints and empowers the Service of Process Agent, as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding referred to in this Section 7.  If for any reason such designee,
appointee and agent shall cease to be available to act as such, the Borrower
agrees to designate a new designee, appointee and agent on the terms and for the
purposes of this provision reasonably satisfactory to the Administrative Agent.


Section 7.  Waiver of Trial by Jury.  EACH OF THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECOND AMENDMENT OR THE TRANSACTIONS CONTEMPLATED IN THIS SECOND AMENDMENT,
THE LOAN AGREEMENT AND THE NOTES.


Section 8.  Effectiveness of the Loan Agreement and the Notes.  Except as
amended hereby, all the terms of the Loan Agreement and the Notes shall remain
and continue in full force and effect and are hereby confirmed in all respects.
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed this Second Amendment as of the date
and year first above written.

 
PARTNERRE LTD.
                  By: /s/ Amanda R. Sodergren     Name:
Amanda R. Sodergren
    Title:
Chief Legal Counsel
 

 
Agreed and accepted by:


CITIBANK, N.A.
as Administrative Agent
 
 

By: /s/ Herman Hirsch  

 
 
CITIBANK, N.A.
as Lender
 
 

By: /s/ Herman Hirsch  

 
 
3
 

--------------------------------------------------------------------------------